DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4 August 2022 has been entered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 89, 93-95 and 100-102 is/are rejected under 35 U.S.C. 103 as being unpatentable over Detering et al (US 2002/0151604 A1) in view of Risby (WO 2012/147054 A1, hereinafter Risby’054, cited in IDS December 13, 2016) in view of Yamamoto (WO 2005058755 A1) and in further view of Hendricksen (US 20150098877 A1).
Regarding claim 89 and 102, Detering et al teaches a method comprising: supplying a process/reaction gas to a plasma in a reaction chamber, the process gas comprising a carbon-containing species (e.g. light hydrocarbons, Abstract; para. 0020-0022) to thereby cause cracking of the carbon-containing species within the reaction chamber to decompose/crack the hydrocarbon (para. 0019-0021), passing the gaseous reactants through a nozzle (para. 0059), and cooling the reactants coming out of the nozzle such that elemental carbon is formed. (where the Examiner is reading the cool down chamber part 26 Fig. 1 as the afterglow region, para. 0059-0060) and where the cool down chamber is physically cooled (where the Examiner is reading the physical cooling as water cooling or gas cooling, para. 0062).
Detering et al does not explicitly teach that the plasma is a non-thermal plasma.
In the same field of endeavor (making elemental carbon materials by plasma treatment of gas) Risby’054 teaches a method comprising: supplying a process gas to a plasma nozzle (page 12, lines 36-40; page 16 lines 15-25) that is coupled to a reaction chamber, the process gas comprising a carbon-containing species (e.g. methane, page 16, lines 15-25); and supplying radio frequency radiation to the process gas within the plasma nozzle (i.e. microwave energy, page 16, lines 15-25), so as to produce a
non-equilibrium plasma within the plasma nozzle (page 2 lines 22-40, page 3 lines 1-2, page 6 lines 1-10) and passing the process gas through a radio frequency radiation field within the plasma nozzle, to thereby cause cracking of the carbon-containing species within the plasma nozzle (i.e. microwave energy, page 16, lines 15-25); so as to form the carbon particulate products (page 13 lines 23-25).  Risby’054 teaches that using a non-thermal plasma allows for a shorter residency time and continuous operation (p. 2 lines 15-20). Risby’054 teaches comprising forming a double vortex flow in the process gas within the plasma nozzle, and subjecting said double vortex flow to said radio frequency radiation. (page 5, lines 16-22; page 11, lines 24-29)
Therefore, it would have been obvious, to one of ordinary skill in the art at the time of filing, to modify the method of Detering et al by using a non-thermal plasma with double vortex flow as taught by Risby’054, as this allows for a shorter residency time and continuous operation (p. 2 lines 15-20).
Regarding the production of graphitic products including graphene as the carbon particulate products, the method steps recited in claim 89 fail to result in a manipulative difference between the
method of the prior art and the method of the claimed invention. Therefore, no weight is given to the
intended use stated in the preamble. See, e.g., In re Otto, 312 F.2d 937, 938, 136 USPQ 458,459 (CCPA
1963); MPEP 2111.02.11.
Furthermore, similar processes can reasonably be expected to yield products which inherently have the same properties (i.e. feeding methane into a microwave non-thermal plasma can reasonably
be expected to yield graphene as part of the particulate carbon products). In re Spada, 911 F.2d 705, 15
USPQ 2d 1655 (CAFC 1990); In re DeBlauwe 736 F.2d 699, 222 USPQ 191 (CAFC 1984); In re Wiegand 182 F.2d 633, 86 USPQ 155 (CCPA 1950). Also, under the principles of inherency, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed
will be considered to be anticipated by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device
will inherently perform the claimed process. /n re King, 801 F.2d 1324, 231 USPQ 136 (Fed. Cir. 1986).
	However, Detering et al in view of Risby’054 does not explicitly disclose gas filtration to collect solid carbon from the gas phase using a gas filtration system that is an elongate chamber with one or more filter candles, wherein gas is blown through the chamber to dislodge the graphitic products collected by the filter candles.
	Yamamoto pertains to producing carbon products from hydrocarbon fuels (abstract) and is therefore in the same field of endeavor as Detering et al and Risby’054.  Yamamoto discloses a recovering apparatus (12; Fig. 1; abstract) that reads upon a gas filtration system with an elongate chamber (see Fig. 1) wherein filter elements (30; Fig. 1) recover the carbon powder (abstract).  Yamamoto discloses the filter elements (30) have tubular bodies and therefore read upon filter candles (middle of p. 7).  Yamamoto discloses gas is blown through air supply ports (34; Fig. 1; bottom of p. 7) pressurized by gas pressurizer 37 into the recovering apparatus (12), and thus each filter element (30) acts as a bag (reading on instant claim 102), trapping carbon on the outer surface.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the method of Detering et al in view of Risby’054 with Yamamoto’s recovering apparatus with filter candles and gas blowing because Yamamoto teaches such allows for the attached carbon to be separated by backwashing (Yamamoto, bottom of p. 7).
However, Detering et al in view of Risby’054 and Yamamoto does not explicitly disclose wherein the gas filtration is located above the reactor.
Hendricksen pertains to removing particulates from a gas flow (abstract) and is therefore in the same field of endeavor as Yamamoto.  Hendricksen discloses wherein the reactor (14; Fig. 1; [17])  is located below the filter unit (16; Fig. 1; [17], also described as bag filters).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the method of Detering et al in view of Risby’054 and Yamamoto with Hendricksen’s filter unit positioning because such is an alternative choice in positioning as compared to Yamamoto’s sideways feed and such a modification would provide predictable results since both Hendricksen and Yamamoto pertain to separating particles from a gas stream.  See MPEP 2141 III (B).
Regarding claim 93, Risby’054 teaches the method according to claim 89, further comprising
generating the plasma at substantially atmospheric pressure. (e.g. 0.10 MPa = 0.986 atm, page 12, lines
1-2; page 2 lines 10 and 30-33) In the case where the claimed ranges "overlap or lie inside ranges
disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191
USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); MPEP 2144.05.1.
Regarding claim 94, Risby’054 teaches the method according to claim 89, wherein the carbon-
containing species comprises one of natural gas, CH4, C2H6, C2H4, C3H8 and C4H10. (page 13, lines 23-25)
Regarding claim 95, Risby’054 teaches the method according to claim 89, wherein the process
gas further comprises a buffer gas, the buffer gas comprising one of argon, nitrogen and helium;
wherein the ratio of carbon-containing species to buffer gas in the process gas is one of: 50:50 or less;
and around 20:80. (Table 1, page 17 e.g. N2/CH4, of 12.3:2.7, 17:3, 21.5:3.5, or 26.1:3.5; page 16 lines 18-25)
Regarding claim 100, it is obvious to one of ordinary skill in the art to make a batch process a
continuous process (e.g. extracting the products using a continuous extraction process). Continuous
operations are obvious in light of the batch process of the prior art. See MPEP 2144.04.V.E.
Regarding claim 101, Risby’054 teaches the method according to claim 89, wherein the carbon-
containing species is cracked without the process gas being introduced into a thermal zone and without the presence of a catalyst or external heating (page 16, lines 18-25, where the Examiner is reading no
catalyst or external heating recited in the test as having no catalyst or external heating present).
Regarding the claim limitations “forming the graphitic products; and ... the formation of the graphitic
products,” similar processes can reasonably be expected to yield products which inherently have the
same properties (i.e. feeding methane into a microwave non-thermal plasma can reasonably be
expected to yield graphene as part of the particulate carbon products). In re Spada, 911 F.2d 705, 15
USPQ 2d 1655 (CAFC 1990); In re DeBlauwe 736 F.2d 699, 222 USPQ 191 (CAFC 1984); In re Wiegand 182 F.2d 633, 86 USPQ 155 (CCPA 1950). Also, under the principles of inherency, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed
will be considered to be anticipated by the prior art device. When the prior art device is the same as a
device described in the specification for carrying out the claimed method, it can be assumed the device
will inherently perform the claimed process. In re King, 801 F.2d 1324, 231 USPQ 136 (Fed. Cir. 1986)
Claim 96 is/are rejected under 35 U.S.C. 103 as being unpatentable over Detering et al in view of Risby’054, Yamamoto and Hendricksen as applied above, and further in view of Mercuri et al.
Regarding claim 96, Detering et al in view of Risby’054, Yamamoto and Hendricksen are applied as above.
Detering et al in view of Risby’054, Yamamoto and Hendricksen does not explicitly teach that the buffer gas comprises carbon dioxide.
In the same field of endeavor (making carbon nanostructures with plasma) Mercuri teaches that
inert gas (e.g. argon) and/or carbon dioxide may be added to the plasma environment. (para. 0046)
Mercuri teaches that this acts to oxidize the carbon nanostructures (para. 0046)
Therefore, it would have been obvious, to one of ordinary skill in the art at the time of filing, to
modify the method of Detering et al in view of Risby’054, Yamamoto and Hendricksen by adding carbon dioxide to the plasma, as taught by Mercuri, as this would act to oxidize the carbon nanostructures (para. 0046).
Claims 97-98 is/are rejected under 35 U.S.C. 103 as being unpatentable over Detering et al in view of Risby’054, Yamamoto and Hendricksen as applied above, and further in view of Gergely et al.
Regarding claim 97, Detering et al in view of Risby’054, Yamamoto and Hendricksen are applied as above.
Detering et al in view of Risby’054, Yamamoto and Hendricksen does not explicitly teach wherein the afterglow within the reaction chamber has an operating temperature of one of: lower than 3500°C, lower than 1000°C, and around 3000C; and wherein the temperature just outside the plasma nozzle, at the carbon formation point within the afterglow, is in the range of 800°C to 1200°C.
In the same field of endeavor (plasma treatment of hydrocarbons) Gergely et al teaches wherein
the afterglow within the reaction chamber has an operating temperature of one of: lower than 3500°C,
lower than 1000°C, and around 3000C; and wherein the temperature just outside the plasma nozzle, at
the carbon formation point within the afterglow, is in the range of 800°C to 1200°C. (para. 0040,
temperature of at least about 1000 degrees Celsius or about 2000 degrees Celsius)
Gergely et al teaches that this allows rapid quenching of the reactants (para. 0038, 0050, and
0053) to recover the reaction product. (para. 0014)
Therefore, it would have been obvious, to one of ordinary skill in the art at the time of filing, to
modify the method of Detering et al in view of Risby’054, Yamamoto and Hendricksen by controlling the afterglow operating temperature within the reaction chamber, e.g. a temperature of at least about 1000 degrees Celsius or about 2000 degrees Celsius, as taught by Gergely et al, as this allows rapid quenching of the reactants (para. 0038, 0050, 0053) to recover the reaction product. (para. 0014)
Regarding claim 98, Detering et al in view of Risby’054, Yamamoto and Hendricksen are applied as above.
Detering et al in view of Risby’054, Yamamoto and Hendricksen does not explicitly teach the method according to claim 98, further comprising delivering gas around an interface between the plasma nozzle and the reaction chamber.
In the same field of endeavor (plasma treatment of hydrocarbons), Gergely et al teaches a
method further comprising delivering gas around an interface between the plasma nozzle and the
reaction chamber. (e.g. metal carbonyl feed stream, Fig. 3 para. 18, para. 0049)
Gergely et al teaches that this allows delivery of extra reactants/catalysts (e.g. metal carbonyl
feed stream) where the hydrocarbon stream is upstream from the extra catalyst/reactant stream, so
that the smallest particle size and the narrowest polydispersity for the product particles are obtained.
(para. 0041)
Therefore, it would have been obvious, to one of ordinary skill in the art at the time of filing, to
modify the method of Detering et al in view of Risby’054, Yamamoto and Hendricksen by delivering gas around an interface between the plasma nozzle and the reaction chamber, as taught by Gergely et al, as this allows delivery of extra reactants/catalysts (e.g. metal carbonyl feed stream) where the hydrocarbon stream is upstream from the extra catalyst/reactant stream, so that the smallest particle size and the narrowest polydispersity for the product particles are obtained. (para. 0041)
Response to Arguments
Applicant's arguments filed 4 August 2022 have been fully considered; however, please see new rejection grounds above including newly applied prior art of Yamamoto and Hendricksen.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS A SMITH whose telephone number is (571)272-8760. The examiner can normally be reached M-F 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-8902. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS A SMITH/Primary Examiner, Art Unit 1794